            Case 1:20-cr-00020-LTS Document 14 Filed 05/26/21 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       May 26, 2021

  BY ECF AND EMAIL

  The Honorable Laura Taylor Swain
  United States District Judge
  Southern District of New York                                     MEMO ENDORSED
  500 Pearl Street
  New York, New York 10007


  Re:    United States v. Antoine Blount, 20-CR-20 (LTS)


  Dear Judge Swain:

          The Government submits this letter in advance of the June 11, 2021 conference in the
  above-captioned matter. With the consent of defense counsel, the Government respectfully
  requests an adjournment of 30 days. The conduct underlying the violations of supervised release
  contained in Specifications Three, Four, and Five (the “VOSR Specifications”) is the subject of a
  state prosecution by the New York County District Attorney’s Office (the “State Case”). The
  Government has been informed by the prosecutor in the State Case that the State Case has been
  set for a June 16, 2021 trial. The parties do not anticipate being able to resolve the VOSR
  Specifications prior to a disposition in the State Case. Accordingly, an adjournment will allow for
  a resolution in the State Case and allow the parties to discuss possible dispositions in the VOSR
  proceeding.

                                               Respectfully submitted,
The conference is
adjourned to July 15, 2021,
                                               AUDREY STRAUSS
at 11:00 a.m. DE # 14
resolved.                                      United States Attorney
SO ORDERED.
/s/ Laura Taylor Swain
Chief USDJ                                 by: _____________________________
                                               Ashley C. Nicolas
                                               Assistant United States Attorneys


  cc:    Mark Gombiner, Esq. (counsel for defendant Antoine Blount)
         Federal Defenders of New York
